Citation Nr: 0814339	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  05-36 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for psychiatric disability 
other than post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 





INTRODUCTION

The veteran had active military service from February 1988 to 
September 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

The Board notes that an August 1994 rating decision denied 
service connection for major depression, panic attacks, and a 
personality disorder which included schizoid features.  An 
April 1996 rating decision denied service connection for a 
neurosis, then classified as a bipolar disorder.  The current 
claim involves anxiety and depressive disorders of the type 
considered in the referenced rating decisions.  Although the 
veteran has recently been diagnosed with a schizoaffective 
disorder, service connection for this disorder was previously 
considered in the context of his personality disorders.  In 
short, the Board finds that the instant appeal does not 
involve any new claims not subject to the finality of the 
August 1994 and April 1996 rating actions.  Accordingly, this 
claim involves an application to reopen, rather than an 
original claim for psychiatric disability.  See generally, 
Boggs v. Peake, No. 2007-7137 (Fed. Cir. Mar. 26, 2008). 

The Board notes that in December 2007, and following 
certification of the case to the Board, the veteran submitted 
additional medical evidence without waiving his right to have 
the RO initially review that evidence.  Given that the Board, 
as discussed in further detail herein, is reopening and 
remanding the claim, the Agency of Original Jurisdiction will 
have the opportunity to review the referenced evidence.

The veteran failed, without explanation, to report for a 
Board hearing scheduled for April 2008.  His request for a 
Board hearing therefore is considered withdrawn.  38 C.F.R. 
§ 20.702(d) (2007).

The record shows that an August 2007 rating decision 
determined that new and material evidence had not been 
received to reopen a claim of service connection for post-
traumatic stress disorder.  To the Board's knowledge, the 
veteran has not submitted a notice of disagreement as to that 
issue.  Consequently, the Board will limit its consideration 
to the matter listed on the title page of this action.

The Board points out, however, that in a December 2007 
statement, Dr. J. Beck concluded that the PTSD was related to 
the veteran's war exposure.  The Board therefore refers this 
evidence to the RO for readjudication of his application to 
reopen the issue of service connection for PTSD.  See 
38 C.F.R. § 3.156(b) (2007).
 
In addition, the veteran, in an April 2007 statement, raised 
the issues of service connection for staphylococcal 
infections and for boils.  Those matters are also referred to 
the RO for appropriate action.

The issue of service connection for psychiatric disability on 
a de novo basis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for psychiatric disability was denied 
in an August 1994 rating decision; the veteran was notified 
of the decision and of his appellate rights with respect 
thereto, but did not appeal the decision. 

2.  A subsequent unappealed rating decision of April 1996 
continued the denial of service connection for psychiatric 
disability.
 
3.  The evidence received since the April 1996 rating 
decision is not duplicative or cumulative of evidence 
previously of record, and raises a reasonable possibility of 
substantiating the claim.  
 




CONCLUSION OF LAW

New and material evidence has been received to reopen the 
veteran's claim for service connection for psychiatric 
disability other than PTSD.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's duties to notify and assist

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b), the notification 
should include the request that the claimant provide any 
evidence in his possession that pertains to the claim.  

In light of the Board's reopening of claim, any deficiency 
regarding new and material evidence notice is not 
prejudicial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

II.  New and material evidence

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303.  Service incurrence of psychosis during wartime 
service may be presumed if manifested to a compensable degree 
within one year of the veteran's discharge from service.  38 
U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.307, 3.309 (2007).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

Generally, a claim which has been denied in a final rating 
decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c) (West 2002).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Board points out that 38 C.F.R. § 3.156(a), pertaining to 
the definition of "new and material evidence" was amended 
effective August 29, 2001.  Although the veteran filed a 
claim to reopen in January 2001, he failed until 2003 to 
respond to a May 2001 request by the RO that he submit 
evidence in support of his claim; that May 2001 request 
specifically informed him that if he failed to reply within a 
year of the letter, any benefit to which he may be entitled 
would not be payable for any period prior to the date the 
reply is received.  See 38 C.F.R. § 3.158(a).  In 2003, he 
filed the instant claim to reopen.  Consequently, only the 
current version of 38 C.F.R. § 3.156(a) is for application in 
this case.  Under current 38 C.F.R. § 3.156(a), evidence is 
considered "new" if it was not previously submitted to 
agency decisionmakers.  "Material" evidence is evidence 
which, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

An August 1994 rating decision denied entitlement to service 
connection for depression, panic attacks, and a personality 
disorder.  The veteran was notified of the decision and of 
his appellate rights with respect thereto, but he did not 
appeal.  An April 1996 rating decision denied service 
connection for neurosis.  Consequently, service connection 
for psychiatric disability other than PTSD may be considered 
on the merits only if new and material evidence has been 
received since the time of the April 1996 adjudication.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2007).

The evidence on file at the time of the April 1996 rating 
decision included the reports of October 1993 and July 1995 
VA examinations, and VA treatment reports for October 1992 to 
June 1995.  At his examinations, the veteran was diagnosed as 
having major depression, bipolar disorder, panic attacks, and 
a mixed personality disorder with schizoid features.  

The VA treatment records showed that he reported first 
experiencing psychiatric symptoms in service, which continued 
shortly after service.  The records documented treatment for 
major depressive episodes, possible bipolar, cyclothymic and 
dysthymic disorders, anxiety disorder, and panic disorder.  

The evidence added to the record since the April 1996 rating 
decision includes service medical records for the veteran 
received in February 2005, as well as a December 2007 
statement by Dr. J. Beck.  The service medical records show 
that at his service discharge examination, the veteran 
reported feeling depressed about not being selected for a 
certain school, and anxious about leaving service.  In his 
statement, Dr. J. Beck concludes that the veteran was 
suffering from serious psychiatric impairments including 
bipolar disorder and schizoaffective disorder as a result of 
war exposure.  

The Board finds the above evidence to be clearly new and 
material, given that the evidence previously considered 
neither included any service medical records documenting 
psychiatric complaints, nor any medical evidence linking his 
current psychiatric disability to service.  The veteran's 
claim for service connection for psychiatric disability other 
than PTSD is therefore reopened.


ORDER

New and material evidence having been received, reopening of 
the claim for service connection for psychiatric disability 
other than PTSD is granted.  


REMAND

As discussed in the previous section, service medical records 
document complaints of depression and anxiety at service 
discharge, and Dr. Beck's statement is an indication of a 
link between the veteran's current psychiatric disorder and 
an event in service.  In light of this, the Board finds that 
a VA opinion addressing the etiology of any current 
psychiatric disorder other than PTSD would be helpful in the 
adjudication of the claim.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, who may possess 
additional records pertinent to his 
claim.  When the requested information 
and any necessary authorizations have 
been received, the RO should attempt to 
obtain copies of all pertinent records 
which have not already been obtained.

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran and his representative of this 
and ask them to provide a copy of the 
outstanding medical records. 

3.  Then, the RO should arrange for the 
veteran to undergo a VA examination to 
determine the nature, extent and etiology 
of any currently present psychiatric 
disability.  All indicated studies should 
be conducted.  The examiner should be 
requested to provide an opinion, with 
respect to each currently present 
psychiatric disorder, as to whether it is 
at least as likely as not that such 
disorder is etiologically related to 
service.  The veteran's claims files must 
be made available to the examiner for 
review.  

4.  The RO should then prepare a new 
rating decision and readjudicate the 
issue of service connection for 
psychiatric disability other than PTSD on 
a de novo basis.  If the benefit sought 
on appeal is not granted in full the RO 
must issue a supplemental statement of 
the case, and provide the appellant and 
his representative an opportunity to 
respond. 

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).





______________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


